Case 2:20-cv-14222-AMC Document 32 Entered on FLSD Docket 01/25/2021 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

                                 CASE NO. 2:20-cv-14222 AMC

  PERCY KEPFER, on behalf of himself
  and those similarly situated,

            Plaintiff,
  v.

  LAWNWOOD MEDICAL CENTER, INC., a
  Florida for Profit Corporation d/b/a Lawnwood
  Regional Medical Center,

            Defendant.             /

       JOINT MOTION FOR APPROVAL OF SETTLEMENT AND DISMISSAL WITH
                           PREJUDICE OF COUNT I

            COME NOW, the parties hereto, Plaintiff, PERCY KEPFER (hereinafter referred to as

  “Plaintiff”), and Defendant LAWNWOOD MEDICAL CENTER, INC., (hereinafter referred

  to as “Defendant”), hereby give notice to the Court that they have reached a settlement in the

  above-styled case brought by Plaintiff, and jointly move for approval of the Settlement

  Agreement and Dismissal of Claim with Prejudice entered into in this action and attached hereto

  as Exhibit “A” (the “Agreement”). The Parties have agreed that the terms reflected in the

  Agreement are mutually satisfactory and represent full compensation, without compromise of the

  claim for which the Parties seek approval. The Court’s approval and eventual entry of an order

  of dismissal with prejudice of Count 1 upon Plaintiff’s receipt of payment under the Agreement,

  will consummate the Agreement between the Parties. The grounds for this joint motion are set

  forth as follows:




  124482848.1
Case 2:20-cv-14222-AMC Document 32 Entered on FLSD Docket 01/25/2021 Page 2 of 9




                                    FACTUAL BACKGROUND

            1.    Plaintiff filed his initial Complaint on July 3, 2020 [D.E. 1], in which he alleged

  in Count I that Defendant, along with HCA Health Services of Florida, violated the Fair Labor

  Standards Act (the “FLSA”) by failing to pay overtime compensation for hours he worked in

  excess of 40 in a workweek during his employment as a Mental Health Technician at Lawnwood

  Medical Center.

            2.    In Counts II and III, Plaintiff brought related State-law claims for unjust

  enrichment and wrongful enrichment, respectively, invoking this Court’s supplemental

  jurisdiction.

            3.    In Count IV of the Complaint, Plaintiff brought a cause of action for retaliatory

  discharge in violation of the FLSA.

            4.    Subsequently, HCA Health Services of Florida was dismissed from the lawsuit.

            5.    Defendant denied and continues to deny all liability as to Plaintiff’s claims.

            6.    While Plaintiff maintains that he was discharged for complaining about being

  required to delete hours worked, he did not claim that he was required to delete hours daily, or

  even weekly, and did not allege that the increments of time he was required to delete amounted

  to hours at a time.

            7.    In fact, in the example Plaintiff mentioned in his Complaint, he alleged he was

  required to delete fifteen minutes of time worked past his scheduled shift. See D.E. 1 at ¶¶38-39.

            8.    Plaintiff claimed that this practice took place over about 14 months. See id. at

  ¶32. Over that time, Plaintiff alleges that between five and 8 hours of time were deleted from his

  pay in 15-30 minute increments. Again, Defendant vehemently denies this allegation, but agrees




                                                    2
  124482848.1
Case 2:20-cv-14222-AMC Document 32 Entered on FLSD Docket 01/25/2021 Page 3 of 9




  to its inclusion in this joint motion only for purposes of showing that this resolution does not

  compromise Plaintiff’s claims for wages or liquidated damages.

            9.    Plaintiff’s final rate of pay was $23.90 per hour. His overtime rate was $35.85.

  Plaintiff did not allege that all hours deleted were overtime hours. However, even if all 8 of the

  maximum hours alleged to have been deleted were overtime hours, Plaintiff would be owed

  $286.80 for this claim. With potential liquidated damages, the maximum damages for this claim

  (which, again, would only be owed if all of the allegedly unpaid time were overtime) would be

  $573.60.

            10.   Defendant, on the other hand maintains that, during Plaintiff’s employment he

  was paid all amounts owed. Defendant maintains that witnesses and documentary evidence

  would support this position.

            11.   Under the terms of the Settlement Agreement, Plaintiff will receive $300 for

  allegedly unpaid wages, and another $300 for claims for liquidated damages. These amounts are

  to be paid separate and apart from any attorneys’ fees and costs to be received by Plaintiff’s

  attorney.

            12.   Under the Agreement, Plaintiff’s counsel will receive $2,000.00 for the time spent

  litigating Mr. Kepfer’s claim for unpaid wages and liquidated damages. For purposes of

  settlement, Defendant does not dispute the reasonableness of this fee.

            13.   Prior to resolving the case, the Parties engaged in lengthy discussions regarding

  the case, propounded and responded to significant discovery, reviewed and analyzed discovery

  responses and prepared extensively for depositions.




                                                  3
  124482848.1
Case 2:20-cv-14222-AMC Document 32 Entered on FLSD Docket 01/25/2021 Page 4 of 9




            14.      Much of the work in this matter was directed toward Plaintiff’s claim in Count

  IV, that his termination was retaliatory. The Parties do not seek approval or dismissal of that

  claim through this Motion.

            15.      All parties have been represented by experienced counsel throughout the

  litigation. Counsel for all parties represent that the settlement entered into by the Parties is

  without compromise as to all allegedly unpaid wages claimed by the Plaintiff.

            16.      The parties stipulate that they had a bona fide dispute under the FLSA and that

  they are resolving this matter at this stage in order to avoid the cost involved in litigating issues

  of liability, hours worked, liquidated damages, and willfulness, among other things. Moreover,

  the range of possible recovery, together with the complexity, expense, and length of future

  litigation also militate in favor of this settlement. The parties further stipulate that their

  settlement, as reflected in the Agreement for Mr. Kepfer, is an uncompromised dispute of his

  claim for unpaid wages and liquidated damages. The Parties and their undersigned counsel

  further represent that there was no collusion with regard to the settlement of this matter.

                                      MEMORANDUM OF LAW

            Pursuant to the law of this Circuit, parties may seek judicial review and approval of a

  settlement of FLSA claims for back wages when there is a compromise of such claims. Lynn

  Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F. 2d 1350 (11th Cir. 1982). Here, as there is no

  compromise of the claim for allegedly earned wages and liquidated damages thereon, the Court

  need not review or approve the resolution at all. See id. However, even if the Court does elect to

  review the uncompromised resolution for fairness, it is the Parties’ position that it is fair, and

  should be approved. The Eleventh Circuit held in Lynn Food Stores,

                  There are only two ways in which back wage claims arising under the
                  FLSA can be settled or compromised by employees. First, under section


                                                    4
  124482848.1
Case 2:20-cv-14222-AMC Document 32 Entered on FLSD Docket 01/25/2021 Page 5 of 9




                216(c), the Secretary of Labor is authorized to supervise payment to
                employees of unpaid wages owed to them … The only other route for
                compromise of FLSA claims is provided in the context of suits brought
                directly by employees against their employer under section 216(b) to
                recover back wages for FLSA violations. When employees bring a private
                action for back wages under the FLSA, and present to the district court a
                proposed settlement, the district court may enter a stipulated judgment
                after scrutinizing the settlement for fairness. Id. at 1352-53.

            Before approving a compromised FLSA settlement, the court must ensure that it is “a fair

  and reasonable resolution of a bona fide dispute.” Id. at 1354-55. If the settlement reflects a

  reasonable compromise over issues that are actually in dispute, the court may approve the

  settlement “in order to promote the policy of encouraging settlement of litigation.” Id. at 1354. In

  determining whether the Parties’ Agreement is fair and reasonable, the Court should consider the

  following factors: (1) the existence of fraud or collusion behind the settlement; (2) the

  complexity, expense, and likely duration of the litigation; (3) the stage of the proceedings and the

  amount of discovery completed; (4) the probability of plaintiff’s success on the merits; (5) the

  range of possible discovery; and (6) the opinions of counsel. See Leverso v. South Trust Bank of

  Ala., Nat. Assoc., 18 F. 3d 1527, 1531 n.6 (11th Cir. 1994); Hamilton v. Frito-Lay, Inc., No.

  6:05-cv-592-Orl-22JGG, 2007 U.S. Dist. LEXIS 10287, at *2-3 (M.D. Fla. Jan. 8, 2007). The

  Court should be mindful of the strong presumption in favor of finding a settlement fair.

  Hamilton, 2007 U.S. Dist. LEXIS at *2-3; Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir.

  1977).

            Here, the Parties jointly submit there has been sufficient investigation and exchange of

  information and documents to allow counsel for Plaintiff and Defendant to evaluate the Parties’

  claims and defenses and make recommendations to each party in agreeing upon the resolution of

  Plaintiff’s claim as set forth in their Agreement. After exchanging comprehensive information

  and records, researching claims and defenses, and engaging in further negotiations since then,


                                                   5
  124482848.1
Case 2:20-cv-14222-AMC Document 32 Entered on FLSD Docket 01/25/2021 Page 6 of 9




  and in order to avoid the uncertainties and costs of discovery, dispositive motions and trial, the

  Parties agreed to a resolution which provides Plaintiff with more than 100% of the damages he

  alleges based on allegedly deleted time, and more than 100% of any alleged liquidated damages

  to which he alleges he is entitled.

            Accordingly, in light of Defendant’s agreement to pay the Plaintiff the sum of $600.00 in

  alleged unpaid overtime compensation and potential liquidated damages, plus attorneys’ fees and

  costs, the Parties stipulate that their Agreement is fair and reasonable. Moreover, Plaintiff’s

  attorneys’ fees and costs were claimed by Plaintiff and his counsel separate and apart from the

  amounts sought by Plaintiff for his underlying claims, and were negotiated independently. As

  Judge Presnell explained in Bonetti v. Embarq Management Co., 2009 U.S. Dist. LEXIS 68075

  at *11-12 (M.D. Fla. Aug. 4, 2009), where a

                plaintiff’s attorneys’ fee was agreed upon separately and without regard to
                the amount paid to plaintiff, then unless the settlement does not appear
                reasonable on its face or there is reason to believe that the plaintiff’s
                recovery was adversely affected by the amount of fees paid to his attorney,
                the Court will approve the settlement without separately considering the
                reasonableness of the fee to be paid to plaintiff’s counsel.

            The compromise agreed upon by the Parties resolves all of Plaintiff’s claims for

  attorneys’ fees in connection with Count I, and Plaintiff has no responsibility to his counsel for

  any out of pocket sums. In addition, and as set forth above, the fees in this matter are reasonable

  based on the work performed in reaching this resolution. Importantly, throughout the entirety of

  the litigation in this case, Plaintiff was represented by competent counsel, board certified in labor

  and employment law and Defendant also has been represented by experienced counsel over the

  course of more than five months. The Parties further advise the Court that their settlement herein

  includes every term and condition of the settlement between Plaintiff and Defendant as to Count

  I.


                                                    6
  124482848.1
Case 2:20-cv-14222-AMC Document 32 Entered on FLSD Docket 01/25/2021 Page 7 of 9




            Counts II, III, and IV have been resolved by separate confidential agreement. Because

  the confidential settlement agreement resolves state law claims (Counts II and III) and a claim

  for retaliation (Count IV), that agreement is not subject to the approval requirements of Lynn’s

  Food,. See Thompson v. Dealer Mgmt. Servs., Inc., No. 616CV1468ORL40KRS, 2016 WL

  7644856, at *1 (M.D. Fla. Dec. 13, 2016), report and recommendation adopted, No.

  616CV1468ORL40KRS, 2017 WL 37941 (M.D. Fla. Jan. 4, 2017) (“Lynn's Food applies only to

  back wage claims brought under the FLSA. That is, it does not apply to state law claims… or

  FLSA retaliation claims.”); Hernandez v. Iron Container, LLC, No. 13–22170–CIV, 2014 WL

  633848, at *1–2 (S.D. Fla. Feb. 18, 2014) (collecting cases) (A settlement of FLSA retaliation

  claims does not require court approval, so long as the settlement does not contaminate the

  settlement of an FLSA back wage claim). As Magistrate Judge Goodman noted in Hernandez:

            Some courts in this circuit have noted that Lynn's Food requires only
            “compromises of FLSA back wage or liquidated damage claims” to be presented
            to the court. Lynn's Food, 679 F.2d at 1355; Yost v. Wyndham Vacation Resorts,
            Inc., No. 6:10–CV1583–Orl–36GJK, 2012 WL 1165598, at *3 (M.D. Fla. Mar.26,
            2012), report and recommendation adopted, No. 6:10–CV–1583–Orl–36GJK,
            2012 WL 1165468 (M.D.Fla. Apr.9, 2012); McQuillan v. H.W. Lochner, Inc., No.
            6:12–CV–1586–ORL–36, 2013 WL 6184063, at *3 (M.D.Fla. Nov. 25, 2013).
            Thus, these courts reason that an FLSA retaliatory discharge claim that is settled
            along with a wage claim does not need to be reviewed for its fairness, “provided
            that its terms do not serve to contaminate the [settlement] Agreement as to the
            FLSA [wage] claim.” Yost, 2012 WL 1165598, at *3; McQuillan, 2013 WL
            6184063, at *3.

            Similarly, another court, not in this circuit, reached the same conclusion by
            examining the language of the FLSA. Dorner v. Polsinelli, White, Vardeman &
            Shalton, P.C., 856 F.Supp. 1483 (D.Kan.1994). There, the court noted that §
            216(c) requires the Department of Labor to supervise settlements of FLSA wage
            claims brought under § 216(b), but says nothing regarding supervision of FLSA
            retaliatory discharge claims, which are brought under § 215(a) (3). Id. at 1489.

            This circumstance caused the court to reason that the plain language of the FLSA
            and the omission of any reference to supervision of FLSA retaliatory discharge
            claims in § 216(c) (while specifically referencing FLSA wage claims) supports



                                                    7
  124482848.1
Case 2:20-cv-14222-AMC Document 32 Entered on FLSD Docket 01/25/2021 Page 8 of 9




            the conclusion that no supervision of FLSA retaliatory discharge claims is
            required. Id.

            The Court finds the rationales outlined in Dorner, Yost, and McQuillan persuasive
            and likewise finds that Lynn's Food and the FLSA do not compel the Court to
            approve the fairness of an FLSA retaliatory discharge settlement, provided that
            the terms of that settlement do not “contaminate” or affect the settlement of the
            FLSA wage claim.

  Hernandez, at *1–2.

            Here, there is no possibility that the resolution of the FLSA wage claim is ‘contaminated’

  by the resolution of the retaliation and state law claims, because there is no dispute that Plaintiff

  is receiving over 100% of the damages he claimed with respect to the claim for back wages and

  liquidated damages thereupon. The bulk of Plaintiff’s claim was the retaliation claim, which

  does not require approval. See id. As such, this uncompromised settlement of Count I may be

  approved, without review of the resolution of Counts II, III, and IV, as to which confidentiality is

  an important component negotiated separately and agreed to by the Parties.

            As such, the Parties respectfully request that the Court approve this settlement and

  dismiss Count I with prejudice. The Parties will file a separate stipulation of dismissal with

  prejudice as to Counts II, III, and IV, which will conclude this matter in its entirety.

            Dated this 25th day of January, 2021.

  /s/ ANGELI MURTHY                                 /s/ JENNIDER YASKO___
  Angeli Murthy, Esq., B.C.S.                       Alexander D. Del Russo, Esq.
  FL Bar No.: 887585                                FL Bar No.: 350273
  MORGAN & MORGAN, P.A.                             Jennifer Yasko, Esq.
  8151 Peters Road                                  FL Bar No.: 109604
  Suite 4000                                        CARLTON FIELDS, P.A.
  Plantation, FL 33324                              CityPlace Tower
  Tel: 954-807-7759                                 525 Okeechobee Blvd., Ste. 1200
  Fax: 954-807-7781                                 West Palm Beach, Florida
  E-mail: amurthy@forthepeople.com                  Tel: (561) 659-7070
  Counsel for Plaintiff                             Fax: (561) 569-7368
                                                    Email: adelrusso@carltonfields.com
                                                    E-mail: jyasko@carltonfields.com
                                                    Counsel for Defendant

                                                     8
  124482848.1
Case 2:20-cv-14222-AMC Document 32 Entered on FLSD Docket 01/25/2021 Page 9 of 9




                                       CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 25th day of January, 2021, I electronically filed the

       foregoing with the Clerk of Court by using the CM/ECF system which will send notice of

       electronic filing to all counsel of record.

                                                         /s/ ANGELI MURTHY
                                                         ANGELI MURTHY, ESQUIRE




                                                     9
  124482848.1
